 


 HR 5350 ENR: To authorize the Secretary of Commerce to sell or exchange certain National Oceanic and Atmospheric Administration property located in Norfolk, Virginia, and for other purposes.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 5350 
 
AN ACT 
To authorize the Secretary of Commerce to sell or exchange certain National Oceanic and Atmospheric Administration property located in Norfolk, Virginia, and for other purposes. 
 
 
1.Sale or exchange of NOAA property in Norfolk, Virginia 
(a)In GeneralThe Secretary of Commerce may sell or exchange to the City of Norfolk, Virginia, in accordance with chapter 13 of title 40, United States Code, real property under the administrative jurisdiction of the National Oceanic and Atmospheric Administration (in this section referred to as NOAA), including land and improvements thereon, located at 538 Front Street, Norfolk, Virginia, consisting of approximately 3.78 acres, if the Secretary— 
(1)determines that the conveyance is in the best interests of NOAA and the Federal Government; and 
(2)has provided prior notification to the Committee on Natural Resources and the Committee on Appropriations of the House of Representatives and the Committee on Commerce, Science, and Transportation and the Committee on Appropriations of the Senate. 
(b)Consideration 
(1)In generalFor any conveyance under this section the Secretary shall require the City of Norfolk to provide consideration to the United States that is not less than the fair market value of the property conveyed by the United States. 
(2)FormConsideration under this subsection may include any combination of— 
(A)cash or cash equivalents; 
(B)other property (either real or personal); and 
(C)consideration in-kind, including— 
(i)provision of space, goods, or services of benefit to NOAA including construction, repair, remodeling, or other physical improvements of NOAA property; 
(ii)maintenance of NOAA property;  
(iii)provision of office, storage, or other useable space; or 
(iv)relocation services associated with conveyance of property under this section. 
(3)Determination of fair market valueThe Secretary shall determine fair market value for purposes of paragraph (1) based upon a highest- and best-use appraisal of the property conveyed under subsection (a) conducted in conformance with the Uniform Appraisal Standards for Professional Appraisal Practice. 
(c)Use of ProceedsAmounts received under subsection (b)(2)(A) by the United States as proceeds of any conveyance under this section shall be available to the Secretary, subject to appropriation, for— 
(1)activities related to the operations of, or capital improvements, to NOAA property; or 
(2)relocation and other costs associated with the sale or exchange. 
(d)Additional terms and conditionsThe Secretary may require such additional terms and conditions in connection with the conveyance of property by the United States under subsection (a) as the Secretary considers appropriate to protect the interest of the United States, including the recoupment of any profit the City of Norfolk may realize within three years after the date of conveyance to the City due to resale of the property 
(e)TerminationThe authority granted to the Secretary under subsections (a) and (b) shall terminate at the end of the 24-month period beginning on the date of enactment of this Act if no contract for sale or exchange under subsection (a) has been entered into by the City of Norfolk and the United States. Notwithstanding any other provision of law, the Secretary of Commerce, through the Under Secretary and Administrator of the National Oceanic and Atmospheric Administration (NOAA), is authorized to enter into a land lease with Mobile County, Alabama for a period of not less than 40 years, on such terms and conditions as NOAA deems appropriate, for purposes of construction of a Gulf of Mexico Disaster Response Center facility, provided that the lease is at no cost to the government. NOAA may enter into agreements with state, local, or county governments for purposes of joint use, operations and occupancy of such facility. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
